Citation Nr: 1806477	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right hip ischial seat bursitis with gastrocnemius strain (right hip disability).

2.  Entitlement to a rating in excess of 10 percent for service-connected left varicocele.

3.  Entitlement to a rating in excess of 10 percent for service-connected arterial hypertension.

4.  Entitlement to a temporary total rating based on convalescence after treatment for service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to January 1983, May 2002 to November 2002, February 2003 to November 2003, and October 2006 to May 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Veteran was last examined in conjunction with his right hip claim in November 2011 and has since argued that such disability has worsened in his April 2012 notice of disagreement (NOD).  Therefore, a contemporaneous examination is needed.

In addition, the Board notes that while the statement accompanying the Veteran's April 2012 NOD speaks only to his right hip disability, the cover page itself (explicitly labeled "NOTICE OF DISAGREEMENT") also appeals the other matters noted in the issues above.  However, a statement of the case (SOC) has not yet been issued addressing those matters.  Therefore, the Board takes limited jurisdiction of those matters to order corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).



Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated records of adequately identified private evaluations or treatment the Veteran has received for his right hip disability.

2. Obtain and associate with the claims file any updated VA treatment records from July 2014 to the present.

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right hip disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and associated functional impairment in sufficient detail to allow for application of the pertinent rating criteria.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, review the record and readjudicate the claim of an increased rating for right hip disability.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

5. Issue an appropriate SOC addressing entitlement to increased ratings for left varicocele and hypertension and to a temporary total rating based on convalescence following treatment of service-connected left varicocele.  The Veteran and his representative should be afforded an opportunity to respond and, if they file a timely substantive appeal perfecting his appeal in any of those claims, such matters should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).


